Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-11, 16, 26, 33 and 36-41 are pending.

Claim Objections
3.		Claim 11 is objected to because of the following informalities: “the target driving chip” does not have appropriate antecedent basis within the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8, 10-11, 16, 26, 33, 36 and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (US Patent Application Publication 2019/0179484), herein after referred to as Jang.
Regarding independent claim 1, Jang discloses a data transmission method (abstract), which is applied to a target driving chip in a display device (Figure 1 reference touch display 100 with target driving chip TDC depicted in detail in figure 5. Paragraphs [0082]-[0083] describes TDC may be integrated into an integrated driving circuit IC.), wherein the display device comprises a controller (figures 1 and 5 reference touch controller TCR), a plurality of driving chips (Figure 1 reference gate driving circuit GDC, touch driving circuit TDC, and source driving circuit SDC.), and an in-cell touch display panel (paragraph [0053] describes the touch electrodes TE may be arranged in in-cell type); the target driving chip is one of the plurality of driving chips (Figure 1 reference TDC interpreted as the target chip. Currently, in so far as this independent claim, there is no claimed means of “targeting” thereby implying “targeting” to currently include a scope of interpretation of a label.), and is respectively connected to the controller and the in-cell touch display panel (Figure 5 reference target driving chip TDC connected with touch controller TCR. Figure 6 depicts additional detail of target driving chip TDC to include driving sensor DSC. DSC is detailed in figure 7 to comprise switch 710 which is coupled to touch electrodes TE of the in-cell touch display panel 110 via touch lines TL. Thereby describing target driving chip TDC to be connected to the in-cell touch display panel 110.); the method comprises:
receiving state data acquired by the in-cell touch display panel (Figures 5 and 6 reference state data TSS/TSD output from DSC in TDC described in paragraphs [0073]-[0074] to regard touch sensing signal from each touch electrode TE (of the in-cell touch display panel as depicted in figure 1).), the state data being configured to reflect a working state of the in-cell touch display panel and including touch data (Paragraphs [0073]-[0075] describes the touch sensing signal TSS or sensing data TSD is determined by the touch controller TCR for occurrences of a touch and/or a touch position. Paragraphs [0171]-[0173] describes the received sensing data TSD to additionally be analyzed to be considered normal or abnormal sensing data. These paragraphs describes a plurality of “working states” including untouched, touched, normal, and abnormal. Paragraph [0185] describes additional working states regard varied pressure and tilt.); and 
sending return data to the controller, the return data including the state data (Figure 5 reference state data TSS/TSD output from DSC in TDC to the touch controller TCR.). 
Regarding claim 2, Jang discloses the method according to claim 1, wherein the controller is connected to the target driving chip through a first differential signal line (paragraph [0168] describes the target touch driver TDC transmits the sensing data TSD to the touch controller TCR using Low Voltage Differential signaling LVDS communication); and sending the return data to the controller comprises: 
sending the return data to the controller through the first differential signal line (paragraph [0168] describes the target touch driver TDC transmits the sensing data TSD to the touch controller TCR using Low Voltage Differential signaling LVDS communication). 
Regarding claim 5, Jang discloses the method according to claim 1, wherein the touch data comprises at least one of touch position data and touch pressure data (Paragraphs [0073]-[0075] describes the touch sensing signal TSS or sensing data TSD is determined by the touch controller TCR for occurrences of a touch and/or a touch position. Paragraph [0185] describes additional working states regard varied pressure and tilt.). 
Regarding claim 6, Jang discloses the method according to claim 1, wherein the return data further comprises at least one of first indication information, working mode data of the driving chips (Paragraphs [0073]-[0075] describes the touch sensing signal TSS or sensing data TSD is determined by the touch controller TCR for occurrences of a touch and/or a touch position. Paragraphs [0171]-[0173] describes the received sensing data TSD to additionally be analyzed to be considered normal or abnormal sensing data. These paragraphs describes a plurality of “working states”/”working mode data” of the driving chips including untouched, touched, normal, and abnormal.), and second indication information (paragraph [0171] describes the touch controller TCR may analyze whether the sensing data TSD received (from the target touch driver TDC as depicted in figure 5 and from the touch cell as depicted in figure 7) is abnormal or not), wherein 
the first indication information is configured to indicate whether the working state of the in-cell touch display panel is abnormal, and the second indication information is configured to indicate whether a working state of the target driving chip is abnormal (paragraph [0171] describes the touch controller TCR may analyze whether the sensing data TSD received (from the target touch driver TDC as depicted in figure 5 and from the touch cell as depicted in figure 7) is abnormal or not.). 
Regarding claim 7, Jang discloses the method according to claim 1, wherein the in-cell touch display panel comprises a sensor (Figure 5 reference target driving chip TDC connected with touch controller TCR. Figure 6 depicts additional detail of target driving chip TDC to include driving sensor DSC.); and receiving the state data acquired by the in-cell touch display panel comprises: receiving the touch data and data collected by the sensor (Figures 5 and 6 reference state data TSS/TSD output from DSC in TDC described in paragraphs [0073]-[0074] to regard touch sensing signal from each touch electrode TE (of the in-cell touch display panel as depicted in figure 1).).
Regarding claim 8, Jang discloses the method according to claim 1, wherein prior to sending the return data to the controller, the method further comprises: 
paragraph [0214] describes the sensing data generator 730 (figure 7) to be an analog-to-digital convert to convert the touch sensing signal TSS analog signal into a sensing data TSD digital signal). 
Regarding claim 10, Jang discloses the method according to claim 1, wherein the in-cell touch display panel is any one of an organic light-emitting diode (OLED) display panel, a quantum dot display panel, a micro light-emitting diode display panel, and a liquid crystal display panel which are integrated with a touch function layer (paragraph [0003]-[0004] describes the background of invention to regard a touch display device wherein the display may be LCD or OLED); 
the target driving chip is any one of a source driving chip and a gate driving chip (Figure 1 reference touch display 100 with target driving chip TDC depicted in detail in figure 5. Paragraphs [0082]-[0083] describes TDC may be integrated into an integrated driving circuit IC.); and 
the controller is any one of a timing controller, a system chip SOC, and a micro control unit MCU integrated in the timing controller (paragraph [0082] and paragraph [0089] describes the touch controller TCR may be configured as chip on glass).
Regarding independent claim 11, Jang discloses a data transmission method (abstract), which is applied to a controller in a display device (Figure 1 reference touch display 100 with touch controller TCR depicted in detail in figure 5. Paragraphs [0082] and [0089] describes TCR may be integrated into an integrated driving circuit IC.), wherein the display device comprises the controller (figures 1 and 5 reference touch controller TCR), a plurality of driving chips (Figure 1 reference gate driving circuit GDC, touch driving circuit TDC, and source driving circuit SDC.), and an in-cell touch display panel (paragraph [0053] describes the touch electrodes TE may be arranged in in-cell type); and the method comprises: 
receiving return data sent by the target driving chip (see claim objection), the return data comprising state data (Figures 5 and 6 reference state data TSS/TSD output from DSC in TDC described in paragraphs [0073]-[0074] to regard touch sensing signal from each touch electrode TE (of the in-cell touch display panel as depicted in figure 1).); 
wherein the target driving chip is one of the plurality of driving chips (Figure 1 reference TDC interpreted as the target chip. Currently, in so far as this independent claim, there is no claimed means of “targeting” thereby implying “targeting” to currently include a scope of interpretation of a label.), and the target driving chip is respectively connected to the controller and the in-cell touch display panel (Figure 5 reference target driving chip TDC connected with touch controller TCR. Figure 6 depicts additional detail of target driving chip TDC to include driving sensor DSC. DSC is detailed in figure 7 to comprise switch 710 which is coupled to touch electrodes TE of the in-cell touch display panel 110 via touch lines TL. Thereby describing target driving chip TDC to be connected to the in-cell touch display panel 110.); 
the return data is sent by the target driving chip to the controller after the target driving chip receives the state data acquired by the in-cell touch display panel (Figure 7 reference touch sensing signal detector 720 outputting touch sensing signal TSS/state data from the in-cell touch display 110. Wherein thereafter, sensing data generator converts TSS analog to TSD digital (paragraph [0214]) which is then output to the controller TCR via communicator 740 (paragraph [0215]).), the state data being configured to reflect a working state of the in-cell touch display panel and including touch data (Paragraphs [0073]-[0075] describes the touch sensing signal TSS or sensing data TSD is determined by the touch controller TCR for occurrences of a touch and/or a touch position. Paragraphs [0171]-[0173] describes the received sensing data TSD to additionally be analyzed to be considered normal or abnormal sensing data. These paragraphs describes a plurality of “working states” including untouched, touched, normal, and abnormal. Paragraph [0185] describes additional working states regard varied pressure and tilt.). 
Regarding claim 16, Jang discloses a target driving chip (Figure 1 reference touch display 100 with target driving chip TDC depicted in detail in figure 5. Paragraphs [0082]-[0083] describes TDC may be integrated into an integrated driving circuit IC.), wherein a display device where the target driving chip is located comprises a controller (figure 1 reference display 110 which comprises touch controller TCR at the same location as the target driving chip TDC in the touch circuit TC), a plurality of driving chips (Figure 1 reference gate driving circuit GDC, touch driving circuit TDC, and source driving circuit SDC.), and an in-cell touch display panel (paragraph [0053] describes the touch electrodes TE may be arranged in in-cell type); the target driving chip is one of the plurality of driving chips (Figure 1 reference TDC interpreted as the target chip. Currently, in so far as this independent claim, there is no claimed means of “targeting” thereby implying “targeting” to currently include a scope of interpretation of a label.), and is respectively connected to the controller and the in-cell touch display panel (Figure 5 reference target driving chip TDC connected with touch controller TCR. Figure 6 depicts additional detail of target driving chip TDC to include driving sensor DSC. DSC is detailed in figure 7 to comprise switch 710 which is coupled to touch electrodes TE of the in-cell touch display panel 110 via touch lines TL. Thereby describing target driving chip TDC to be connected to the in-cell touch display panel 110.); and the target driving chip is configured to implement the data transmission method according to claim 1 (see rejection of claim 1). 
claim 26, Jang discloses a controller (Figure 1 reference touch display 100 with touch controller TCR depicted in detail in figure 5.), wherein a display device where the controller is located further comprises a plurality of driving chips (Figure 1 reference gate driving circuit GDC, touch driving circuit TDC, and source driving circuit SDC.) and an in-cell touch display panel (paragraph [0053] describes the touch electrodes TE may be arranged in in-cell type); and the controller is configured to implement the data transmission method according to claim 11 (see rejection of claim 11). 
Regarding independent claim 33, Jang discloses a display device (abstract), comprising a controller (Figure 1 reference touch display 100 with touch controller TCR depicted in detail in figure 5.), a plurality of driving chips (Figure 1 reference gate driving circuit GDC, touch driving circuit TDC, and source driving circuit SDC.), and an in-cell touch display panel (paragraph [0053] describes the touch electrodes TE may be arranged in in-cell type); 
wherein a target driving chip in the plurality of driving chips (Figure 1 reference TDC interpreted as the target chip. Currently, in so far as this independent claim, there is no claimed means of “targeting” thereby implying “targeting” to currently include a scope of interpretation of a label.) is respectively connected to the controller and the in-cell touch display panel, and the target driving chip is one of the plurality of driving chips (Figure 5 reference target driving chip TDC connected with touch controller TCR. Figure 6 depicts additional detail of target driving chip TDC to include driving sensor DSC. DSC is detailed in figure 7 to comprise switch 710 which is coupled to touch electrodes TE of the in-cell touch display panel 110 via touch lines TL. Thereby describing target driving chip TDC to be connected to the in-cell touch display panel 110.); 
Figures 5 and 6 reference state data TSS/TSD output from DSC in TDC described in paragraphs [0073]-[0074] to regard touch sensing signal from each touch electrode TE (of the in-cell touch display panel as depicted in figure 1).), and send return data to the controller (Figure 5 reference state data TSS/TSD output from DSC in TDC to the touch controller TCR.); 
the controller is configured to receive the return data sent by the target driving chip (Figure 7 reference touch sensing signal detector 720 outputting touch sensing signal TSS/state data from the in-cell touch display 110. Wherein thereafter, sensing data generator converts TSS analog to TSD digital (paragraph [0214]) which is then output to the controller TCR via communicator 740 (paragraph [0215]).); 
wherein the state data is configured to reflect a working state of the in-cell touch display panel and including touch data (Paragraphs [0073]-[0075] describes the touch sensing signal TSS or sensing data TSD is determined by the touch controller TCR for occurrences of a touch and/or a touch position. Paragraphs [0171]-[0173] describes the received sensing data TSD to additionally be analyzed to be considered normal or abnormal sensing data. These paragraphs describes a plurality of “working states” including untouched, touched, normal, and abnormal. Paragraph [0185] describes additional working states regard varied pressure and tilt.), and the return data comprises the state data (Figure 7 reference sensing data generator converts TSS analog to TSD digital (paragraph [0214]).). 
Regarding claim 36, Jang discloses a computer-readable storage medium, comprising instructions stored therein, wherein 
when operating on a processing component of a computer, the instructions cause the processing component to execute the data transmission method according to claim 1 (paragraph [0075] describes the touch controller TCR to execute an algorithm utilizing the touch sensing signal TSS or the sensing data TSD to determine touch and/or touch position).
Regarding claim 39, Jang discloses the target driving chip according to claim 16, wherein the target driving chip is configured to implement the data transmission method according to claim 11 (see rejection of claim 11). 

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 38 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Koh et al. (US Patent 5,895,140), herein after referred to as Koh.
Regarding claim 3, Jang discloses the method according to claim 2, wherein sending the return data to the controller through the first differential signal line comprises: 
sending the return data to the controller through the first differential signal line in a form of a data packet (Paragraph [0173] examples abnormal sensing data TSD as a pattern “00000000” or “11111111”  a description of the sensing data to be made of an 8 bit data packet.), [ ].
Jang does not specifically disclose wherein the data packet comprises a start bit, a data bit, and a stop bit which are arranged in sequence, wherein the 
Koh describes an example of a communication format of serial input/output control for transferring data of 8 bits (figure 7 and column 10 lines 1-67 through column 13 lines 1-10) including: wherein the data packet comprises a start bit (figure 7 reference ST), a data bit (figure 7 reference b0-b7), and a stop bit (figure 7 reference SP) which are arranged in sequence (figure 7 reference sequence order of ST, b0-b7 and SP), wherein the start bit is configured to indicate the start of data transmission (column 10 lines 9-11 describes ST for notifying start of communication), the data bit is configured to carry data to be transmitted, (column 10 line 18 describes b0-b7 as data bits for transmitting data) and the stop bit is configured to indicate the end of data transmission (column 10 line 43 describes SP to indicate the end of the communication). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Jang’s sensing data pattern with the known technique of being transmitted by a communication format of serial input/output control for transferring data of 8 bits, start bit, stop bit, and mode bits yielding the predictable results of minimizing communication load of a CPU for updating sensor information and reducing noises on a communication line as disclosed by Koh (column 21 lines 18-26).
Regarding claim 4, Koh discloses the method according to claim 3, wherein the data packet further comprises: a setup mode bit and a mode setting bit which are arranged in sequence between the start bit and the data bit (figure 7 reference R/W bit and A0-A2 bits arranged between ST and b0), and a check bit between the data bit and the stop bit (figure 7 reference PA and/or ACK bits between b7 and SP), wherein 
the setup mode bit is configured to indicate a mode of a mode setting of the data packet, the mode setting bit is configured to indicate a mode of the data packet (column 10 lines 11-17 describes R/W represents a communication direction and designates a communication mode together with the succeeding bits A0, A1 and A2), the check bit is configured to perform data check (column 10 lines 23-44 describes PA as a parity bit to check whether the communication data is correct or not and ACK is an acknowledgement bit used to check whether or not the received data generates a parity error), and the mode of the data packet includes any one of a request mode and a response mode (figure 8 depicts R/W bit set to 1 for request/receiving mode and 0 for response/transmission mode). 
Regarding claim 38, Jang discloses the method according to claim 11, wherein the controller is connected to the target driving chip through a first differential signal line (figure 5 reference TSD output from target touch driver TDC to touch controller TCR described in paragraph [0168] to transmit TSD via low voltage differential signaling communication), and is further connected to the target driving chip through a second [ ] signal line (figure 5 reference RST output from controller TCR to the target driving chip TDC as described in paragraph [0171]); 
the method further comprises: 
sending a control signal to the target driving chip through the second differential signal line (figure 5 reference RST output from controller TCR to the target driving chip TDC as described in paragraph [0171]); and 

receiving the return data sent by the target driving chip in real time (figure 5 reference return data TSD output from target driving chip TDC to controller TCR as described in paragraph [0168] to be via a LVDS communication) and transmitted in a form of a data packet through the first differential signal line (Paragraph [0173] examples abnormal sensing data TSD as a pattern “00000000” or “11111111”  a description of the sensing data to be made of an 8 bit data packet.); [ ]. 
Jang does not specifically disclose wherein the data packet comprises a start bit, a data bit, a stop bit, a setup mode bit and a mode setting bit.
Koh describes an example of a communication format of serial input/output control for transferring data of 8 bits (figure 7 and column 10 lines 1-67 through column 13 lines 1-10) including: wherein the data packet comprises a start bit (figure 7 reference ST), a data bit (figure 7 reference b0-b7), and a stop bit (figure 7 reference SP) which are arranged in sequence (figure 7 reference sequence order of ST, b0-b7 and SP), wherein the start bit is configured to indicate the start of data transmission (column 10 lines 9-11 describes ST for notifying start of communication), the data bit is configured to carry data to be transmitted, (column 10 line 18 describes b0-b7 as data bits for transmitting data) and the stop bit is configured to indicate the end of data transmission (column 10 line 43 describes SP to indicate the end of the communication); the data packet further comprises: a setup mode bit and a mode setting bit which are arranged in sequence between the start bit and the data bit (figure 7 reference R/W bit and A0-A2 bits arranged between ST and b0), and a check bit between the data bit and the stop bit (figure 7 reference PA and/or ACK bits between b7 and SP), wherein the setup mode bit is configured to indicate a mode of a mode setting of the data column 10 lines 11-17 describes R/W represents a communication direction and designates a communication mode together with the succeeding bits A0, A1 and A2), the check bit is configured to perform data check (column 10 lines 23-44 describes PA as a parity bit to check whether the communication data is correct or not and ACK is an acknowledgement bit used to check whether or not the received data generates a parity error), and the mode of the data packet includes any one of a request mode and a response mode (figure 8 depicts R/W bit set to 1 for request/receiving mode and 0 for response/transmission mode). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Jang’s sensing data pattern with the known technique of being transmitted by a communication format of serial input/output control for transferring data of 8 bits, start bit, stop bit, and mode bits yielding the predictable results of minimizing communication load of a CPU for updating sensor information and reducing noises on a communication line as disclosed by Koh (column 21 lines 18-26).
Additionally, Jang does not specifically disclose the second signal line used to communicate the control signal RST is also a differential signal line.
Jang discloses the use of LVDS communication for TSD. LVDS communication includes the inherent definition of a technical standard of communication which operates at lower power and higher speeds as compared to a single line.
It would have been obvious to one skilled in the art before the effectiving filing date of the current application to enable Jang’s RST signal line with the known technique of LVDS communication (as already applied to other signal 
Regarding claim 40, Jang discloses the controller according to claim 26, wherein the controller is configured to implement the data transmission method according to claim 38 (see rejection of claim 38). 
Regarding claim 41, Jang discloses the display device according to claim 33, the controller is connected to the target driving chip through a first differential signal line (figure 5 reference TSD output from target touch driver TDC to touch controller TCR described in paragraph [0168] to transmit TSD via low voltage differential signaling communication), and is further connected to the target driving chip through a second [ ] signal line (figure 5 reference RST output from controller TCR to the target driving chip TDC as described in paragraph [0171])
the controller is configured to: send a control signal to the target driving chip through the [ ] differential signal line (figure 5 reference RST output from controller TCR to the target driving chip TDC as described in paragraph [0171]); 
the target driving chip is configured to: send the return data transmitted in a form of a data packet (Paragraph [0173] examples abnormal sensing data TSD as a pattern “00000000” or “11111111”  a description of the sensing data to be made of an 8 bit data packet.) to the controller in real time through the first differential signal line (figure 5 reference return data TSD output from target driving chip TDC to controller TCR as described in paragraph [0168] to be via a LVDS communication); 
[ ]; 
the touch data comprises at least one of touch position data and touch pressure data (Paragraphs [0073]-[0075] describes the touch sensing signal TSS or sensing data TSD is determined by the touch controller TCR for occurrences of a touch and/or a touch position. Paragraph [0185] describes additional working states regard varied pressure and tilt.); 
the return data further comprises at least one of first indication information, working mode data of the driving chips (Paragraphs [0073]-[0075] describes the touch sensing signal TSS or sensing data TSD is determined by the touch controller TCR for occurrences of a touch and/or a touch position. Paragraphs [0171]-[0173] describes the received sensing data TSD to additionally be analyzed to be considered normal or abnormal sensing data. These paragraphs describes a plurality of “working states”/”working mode data” of the driving chips including untouched, touched, normal, and abnormal.), and second indication information (paragraph [0171] describes the touch controller TCR may analyze whether the sensing data TSD received (from the target touch driver TDC as depicted in figure 5 and from the touch cell as depicted in figure 7) is abnormal or not), wherein the first indication information is configured to indicate whether the working state of the in-cell touch display panel is abnormal, and the second indication information is configured to indicate whether a working state of the target driving chip is abnormal (paragraph [0171] describes the touch controller TCR may analyze whether the sensing data TSD received (from the target touch driver TDC as depicted in figure 5 and from the touch cell as depicted in figure 7) is abnormal or not.); 
the in-cell touch display panel comprises a sensor (Figure 5 reference target driving chip TDC connected with touch controller TCR. Figure 6 depicts additional detail of target driving chip TDC to include driving sensor DSC.); and the target driving chip is configured to: receive the touch data and data collected by the sensor (Figures 5 and 6 reference state data TSS/TSD output from DSC in TDC described in paragraphs [0073]-[0074] to regard touch sensing signal from each touch electrode TE (of the in-cell touch display panel as depicted in figure 1).); the target driving chip is further configured to: prior to sending the return data to the controller, perform analog-to-digital conversion of the state data in a form of an analog signal to obtain the state data in a form of a digital signal; and generate the return data, the return data comprising the state data in the form of a digital signal (Figure 7 reference touch sensing signal detector 720 outputting touch sensing signal TSS/state data from the in-cell touch display 110. Wherein thereafter, sensing data generator converts TSS analog to TSD digital (paragraph [0214]) which is then output to the controller TCR via communicator 740 (paragraph [0215]).); 
the target driving chip is any one of a source driving chip and a gate driving chip (Figure 1 reference touch display 100 with target driving chip TDC depicted in detail in figure 5. Paragraphs [0082]-[0083] describes TDC may be integrated into an integrated driving circuit IC.); the in-cell touch display panel is any one of an organic light-emitting diode (OLED) display panel, a quantum dot display panel, a micro light-emitting diode display panel, and a liquid crystal display panel which are integrated with a touch function layer (paragraph [0003]-[0004] describes the background of invention to regard a touch display device wherein the display may be LCD or OLED); and the controller is any one of a timing controller, a system chip SOC, and a micro control unit MCU integrated in the timing controller (paragraph [0082] and paragraph [0089] describes the touch controller TCR may be configured as chip on glass).
Jang does not specifically disclose wherein the data packet comprises a start bit, a data bit, a stop bit, a setup mode bit and a mode setting bit.
Koh describes an example of a communication format of serial input/output control for transferring data of 8 bits (figure 7 and column 10 lines 1-67 through column 13 lines 1-10) including: wherein the data packet comprises a start bit (figure 7 reference ST), a data bit (figure 7 reference b0-b7), and a stop bit (figure 7 reference SP) which are arranged in sequence (figure 7 reference sequence order of ST, b0-b7 and SP), wherein the start bit is configured to indicate the start of data transmission (column 10 lines 9-11 describes ST for notifying start of communication), the data bit is configured to carry data to be transmitted, (column 10 line 18 describes b0-b7 as data bits for transmitting data) and the stop bit is configured to indicate the end of data transmission (column 10 line 43 describes SP to indicate the end of the communication); the data packet further comprises: a setup mode bit and a mode setting bit which are arranged in sequence between the start bit and the data bit (figure 7 reference R/W bit and A0-A2 bits arranged between ST and b0), and a check bit between the data bit and the stop bit (figure 7 reference PA and/or ACK bits between b7 and SP), wherein the setup mode bit is configured to indicate a mode of a mode setting of the data packet, the mode setting bit is configured to indicate a mode of the data packet (column 10 lines 11-17 describes R/W represents a communication direction and designates a communication mode together with the succeeding bits A0, A1 and A2), the check bit is configured to perform data check (column 10 lines 23-44 describes PA as a parity bit to check whether the communication data is correct or not and ACK is an acknowledgement bit used to check whether or not the received data generates a parity error), and the mode of the data packet includes any one of a request mode and a response mode (figure 8 depicts R/W bit set to 1 for request/receiving mode and 0 for response/transmission mode). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Jang’s sensing data pattern with the known technique of being transmitted by a communication format of serial input/output control for transferring data of 8 bits, start bit, stop bit, and mode bits yielding the predictable results of minimizing communication load of a CPU for updating sensor information and reducing noises on a communication line as disclosed by Koh (column 21 lines 18-26).
Additionally, Jang does not specifically disclose the second signal line used to communicate the control signal RST is also a differential signal line.
Jang discloses the use of LVDS communication for TSD. LVDS communication includes the inherent definition of a technical standard of communication which operates at lower power and higher speeds as compared to a single line.
It would have been obvious to one skilled in the art before the effectiving filing date of the current application to enable Jang’s RST signal line with the known technique of LVDS communication (as already applied to other signal lines of Jang) yielding the predictable results of simplifying manufacturing by applying similar communication techniques of the multiple communication lines between two circuits (TCR and TDC) with the additional benefit of LVDS regarding lower power and higher speeds as compared to a single communication line.

5.		Claims 9 and 37 is/are rejected under 35 U.S.C. 103 as being obvious over Jang.
Regarding claim 9, Jang discloses the method according to claim 1, wherein the controller is connected to the target driving chip through a first differential signal line, and the controller is further connected to the target driving chip through a second differential signal line; and the method further comprises: 
receiving a control signal sent by the controller through the second [ ] signal line (figure 5 reference RST output from controller TCR to the target driving chip TDC as described in paragraph [0171]); and 
sending the return data to the controller comprises: 
sending the return data to the controller in real time through the first differential signal line (figure 5 reference return data TSD output from target driving chip TDC to controller TCR as described in paragraph [0168] to be via a LVDS communication). 
Jang does not specifically disclose the second signal line used to communicate the control signal RST is also a differential signal line.
Jang discloses the use of LVDS communication for TSD. LVDS communication includes the inherent definition of a technical standard of communication which operates at lower power and higher speeds as compared to a single line.
It would have been obvious to one skilled in the art before the effectiving filing date of the current application to enable Jang’s RST signal line with the known technique of LVDS communication (as already applied to other signal 
Regarding claim 37, Jang discloses the method according to claim 4, wherein the touch data comprises at least one of touch position data and touch pressure data (Paragraphs [0073]-[0075] describes the touch sensing signal TSS or sensing data TSD is determined by the touch controller TCR for occurrences of a touch and/or a touch position. Paragraph [0185] describes additional working states regard varied pressure and tilt.); 
wherein the return data further comprises at least one of first indication information, working mode data of the driving chips (Paragraphs [0073]-[0075] describes the touch sensing signal TSS or sensing data TSD is determined by the touch controller TCR for occurrences of a touch and/or a touch position. Paragraphs [0171]-[0173] describes the received sensing data TSD to additionally be analyzed to be considered normal or abnormal sensing data. These paragraphs describes a plurality of “working states”/”working mode data” of the driving chips including untouched, touched, normal, and abnormal.), and second indication information (paragraph [0171] describes the touch controller TCR may analyze whether the sensing data TSD received (from the target touch driver TDC as depicted in figure 5 and from the touch cell as depicted in figure 7) is abnormal or not), wherein the first indication information is configured to indicate whether the working state of the in-cell touch display panel is abnormal, and the second indication information is configured to indicate whether a working state of the target driving chip is abnormal (paragraph [0171] describes the touch controller TCR may analyze whether the sensing data TSD received (from the target touch driver TDC as depicted in figure 5 and from the touch cell as depicted in figure 7) is abnormal or not.);
wherein the in-cell touch display panel comprises a sensor (Figure 5 reference target driving chip TDC connected with touch controller TCR. Figure 6 depicts additional detail of target driving chip TDC to include driving sensor DSC.); and receiving the state data acquired by the in-cell touch display panel comprises: receiving the touch data and data collected by the sensor (Figures 5 and 6 reference state data TSS/TSD output from DSC in TDC described in paragraphs [0073]-[0074] to regard touch sensing signal from each touch electrode TE (of the in-cell touch display panel as depicted in figure 1).);
prior to sending the return data to the controller, the method further comprises: performing analog-to-digital conversion of the state data in a form of an analog signal to obtain the state data in a form of a digital signal; and generating the return data, the return data comprising the state data in the form of a digital signal (Figure 7 reference touch sensing signal detector 720 outputting touch sensing signal TSS/state data from the in-cell touch display 110. Wherein thereafter, sensing data generator converts TSS analog to TSD digital (paragraph [0214]) which is then output to the controller TCR via communicator 740 (paragraph [0215]).); 
the controller is connected to the target driving chip through a first differential signal line (figure 5 reference TSD output from TDC to TCR described in paragraph [0168] to transmit TSD via low voltage differential signaling communication), and the controller is further connected to the target driving chip through a second [ ] signal line (figure 5 reference RST output from controller TCR to the target driving chip TDC as described in paragraph [0171]); and the method further comprises: receiving a control figure 5 reference RST output from controller TCR to the target driving chip TDC as described in paragraph [0171]); and sending the return data to the controller comprises: sending the return data to the controller in real time through the first differential signal line (figure 5 reference return data TSD output from target driving chip TDC to controller TCR as described in paragraph [0168] to be via a LVDS communication); 
the in-cell touch display panel is any one of an organic light-emitting diode (OLED) display panel, a quantum dot display panel, a micro light-emitting diode display panel, and a liquid crystal display panel which are integrated with a touch function layer (paragraph [0003]-[0004] describes the background of invention to regard a touch display device wherein the display may be LCD or OLED); the target driving chip is any one of a source driving chip and a gate driving chip (Figure 1 reference touch display 100 with target driving chip TDC depicted in detail in figure 5. Paragraphs [0082]-[0083] describes TDC may be integrated into an integrated driving circuit IC.); and the controller is any one of a timing controller, a system chip SOC, and a micro control unit MCU integrated in the timing controller (paragraph [0082] and paragraph [0089] describes the touch controller TCR may be configured as chip on glass).
Jang does not specifically disclose the second signal line used to communicate the control signal RST is also a differential signal line.
Jang discloses the use of LVDS communication for TSD. LVDS communication includes the inherent definition of a technical standard of communication which operates at lower power and higher speeds as compared to a single line.
.

Conclusion
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US Patent Application Publication 2020/0027416)  figure 1 depicts a touch driver split into multiple ICs 130b (paragraph [0036]) utilized for simultaneously driving multiple touch line for multi-touch driving (paragraph [0057]). It should be noted Jang discloses simultaneously drive the touch electrodes (paragraph [0159]) requires a touch driver TDC to be configured to simultaneously drive and process the touch signal (paragraph [0205]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622